DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the layer” is being referred to as there are multiple layers recited in the claim, e.g. an electron transport layer in line 1, at least two layers of metal oxide, at least one layer of which comprising an amorphous metal oxide or metal oxide nanocrystals.
Claim 15 recites “of which” in line 4. It is unclear what “which” is being referred to, e.g. ETL being multilayer structure, at least two layers, electron transport layer and a light harvesting layer.
Claims 16-33 are rejected on the same ground as claim 15.
21 depends on claims 15 and 19, and recites the limitation “the n-type semiconductor” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 23, 25, and 27 are rejected on the same ground as claim 21 for depending on claim 21 and for reciting “the n-type semiconductor”.
Claim 31 depends on claim 15 and recites “the HTL” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 depends on claim 15 and recites “the HTL” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 18-19, 28, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2015/0243444) as evidenced by Snaith et al. (US 2016/0013434), or in the alternative, under 35 U.S.C. 103 as obvious over Irwin et al. (US 2015/0243444) in view of Snaith et al. (US 2016/0013434).

an electron transport layer (see interfacial layer IFL2 3905, fig. 7); and 
a light harvesting layer (see photoactive material PAM1 3906, fig. 7) comprising a metal halide perovskite ([0082]) and being provided on the electron transport layer (3905, see fig. 7);
wherein the electron transport layer (or IFL layer) is a multilayer structure comprising at least two layers (see bilayer, two, three, four, five or more interfacial layers described in [0084]) of mesoporous material and metal oxides such as aluminum (Al), tin (Sn), or titanium (Ti, see [0033] and [0084]), also see figs. 8, 11, 13, 15-16, and 20 as Irwin et al. shows each electron transport layer, or interfacial layer, is a multilayer structure comprising at least two layers).
It is known in the art that mesoporous metal oxides are made from metal oxide nanocrystals (or produced from nanocrystalline semiconductor material, see [0004] of evidentiary reference to Snaith et al., US 2016/0013434), or mesoporous metal oxides are crystalline mesoporous metal oxides.
When the electron transport layer is made of at least two layers each comprising mesoporous metal oxide, which is known in the art to be as crystalline mesoporous metal oxide and made of metal oxide nanocrsytals, the reference is deemed to be anticipatory; because in such electron transport layer at least one layer of the at least two layers (or the bottom sublayer) comprises crystalline mesoporous metal oxide and at least one layer of the at least two layer (or the top sublayer) comprises metal oxide nanocrystals (or also a mesoporous metal oxide), and the at least one layer comprising metal oxide nanocrystals (e.g. top sublayer) is in contact with the 
Alternatively, Irwin et al. teaches using mesoporous metal oxides and using particles to form the metal oxides (see [0040], [0084]) for the electron transport layer comprising at least two layers of metal oxide, in which metal oxide such as titanium oxide and aluminum oxide has crystalline form (e.g. anatase or rutile for titanium oxide, alpha or gamma for aluminum oxide) and amorphous form (see [0035] and [0037]). Irwin et al. does not explicitly state mesoporous metal oxides used in the electron transport layer (or the interfacial layer IFL 2 3905) in fig. 7 being crystalline mesoporous metal oxides or metal oxide nanocrystals. 
However, Snaith et al. teaches it is known in the art that mesoporous semiconductor (or ceramic) is produced from nanocrystalline semiconductor material (see [0004]). It is noted that mesoporous metal oxide produced from nanocrystalline metal oxide is nanocrystalline mesoporous metal oxide or metal oxide nanocrystals.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have formed (or produced) mesoporous metal oxide (e.g. semiconductor) used in the electron transport layer comprising at least two layers of metal oxide (or interfacial layer IFL2 3905) in fig. 7 of Irwin et al. by using nanocrystalline metal oxide (e.g. semiconductor material) as taught by Snaith et al. such that at least one layer of the at least two layers of metal oxide (or the bottom sublayer) comprises crystalline mesoporous metal oxide (or nanocrystalline mesoporous metal oxide) and at least one layer of the at least two layers (or the top layer) in contact with the light harvesting layer (3906) and provided on the at least one layer comprising crystalline mesoporous metal oxide (or the bottom sublayer) comprises metal oxide nanocrystals (or also nanocrystalline mesoporous metal oxide); because Irwin et al. teaches using metal oxide 

Regarding claim 18, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. further discloses to include a conducting support layer (substrate 1 3901 and electrode 1 3902, see fig. 7), n-type semiconductor (see mesoporous layer ML 3904, [0081] and [0027], [0036], [0050]), a hole transport layer (HTL, see charge transport layer CTL 3910 in fig. 7) and a back contact (see electrode 2 3912), wherein the n-type semiconductor (3904) is in electric contact with the conducting support layer (3901-3902) and the ETL (3905) is in electric contact with the n-type semiconductor (3904); the HTL (3910) is provided on the light harvesting layer (3096); and the back contact (3912) is in electric contact with the HTL (3910, see fig. 7).

Regarding claim 19, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. teaches the crystalline mesoporous metal oxide is selected from crystalline mesoporous TiO2 (or titania) or crystalline mesoporous ZnO (or zinc oxide, see [0081]).

Regarding claim 28, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. shows the ETL (3904 and 3905) forms planar structure (see fig. 7) and teaches the metal halide perovskite is formed by using solvent ([0115]). Since the electron transport layer (ETL) is made of mesoporous metal oxide (see metal oxide nanocrystals and 

Regarding claim 30, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the metal halide perovskite is selected from a perovskite structure having a formula AMX3 (see CMX3 described in [0061-0072]), where A is an organic monovalent cation, M is selected from Cu2+, Ni2+, Co2+, Fe2+, Sn2+, Pb2+ (see [0062]) and X is Cl-, Br-, I- (see [0062-0063]). 

Regarding claim 32, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the hole transporting layer (HTL) is selected from spiro-OMeTAD, TFB, TPD (see [0052]).

Regarding claim 33, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the optoelectronic device is selected from a photovoltaic device, an organic photovoltaic device, a photovoltaic solid state device, a metal organohalide perovskite photovoltaic device, a metal organohalide perovskite solar cell, a solid state solar cell (see PV devices, [0019], [0021], [0047], [0085]), a phototransistor and LED (light-emitting diode, see [0020], [0047], [0085]),  a p-n heterojunction (see heterojunction in [0019] and [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2016/0013434) or modified Irwin et al. (US 2016/0013434) as applied to claim 15 above.
Regarding claim 16, Irwin et al. or modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. teaches using oxide of Sn (or tin, see [0033] and [0084]), and the metal oxide has crystal structure of amorphous (see [0035] and [0037]). 
2.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic device of Irwin et al. or modified Irwin et al. by using amorphous SnO2 for the oxide of Sn, because Irwin et al. suggests using metal oxide having crystal structure of amorphous and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 17, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. teaches the metal oxide nanocrystals to be oxide of tin (Sn, see [0081] and [0084]). Irwin et al. does not explicitly show the oxide of tin (Sn) having the formula of SnO2. However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the oxide of tin (Sn) having a formula SnO2, because such modification would involve nothing more than use of known material, SnO2, for its intended use as an oxide of tin in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin. 
Claims 20-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2016/0013434) in view of Snaith et al. (US 2016/0013434).
Regarding claims 20-21, Irwin et al. or modified Irwin et al. discloses an optoelectronic device as in claims 18-19 above, wherein Irwin et al. teaches using a metal oxide on the electrode (e.g. IFL 1 3903, fig. 7, [0033] and [0084]) to prevent or reduce the likelihood of charge recombination ([0033] and [0084]).
Irwin et al. or modified Irwin et al. in claims 18-19 above does not disclose the n-type semiconductor (or mesoporous layer ML 3904 in fig. 7 of Irwin et al.) to comprise a compact metal oxide layer.
 Snaith et al. discloses the n-type semiconductor (TiO2, fig. 2(a)) comprises a compact metal oxide layer (see compact TiO2 in fig. 2(a)). Snaith et al. teaches it is known in the art that compact layers are considerable importance in semiconductor devices as it is an effective way to prevent recombination by the electrode leakage in solar cells ([0009]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic device of Irwin et al. or modified Irwin et al. in claims 18-19 above by incorporating a compact metal oxide layer in the n-type semiconductor as taught by Snaith et al., because Irwin et al. explicitly suggest using a metal oxide on the electrode to prevent or reduce the likelihood of charge recombination and Snaith et al. teaches incorporating a compact metal oxide in the n-type semiconductor is known in the art to be considerable importance as it is an effective way to prevent recombination by the electrode leakage in solar cells.

Regarding claim 22-23, modified Irwin et al. discloses an optoelectronic device as in claims 20-21 above, wherein Irwin et al. and Snaith et al. discloses the n-type semiconductor 

Regarding claims 24-27, Irwin et al. discloses an optoelectronic device as in claims 20-23 above, wherein Irwin et al. teaches the ETL (IFL 2 3905) is provided on metal oxide (IFL 1) and on the surface-increasing scaffold structure (or ML 3904, which having a scaffold structure – or mesoporous structure as shown in fig. 5). Snaith et al. teaches the compact metal oxide layer of the n-type semiconductor or on the surface-increasing scaffold structure of the n-type semiconductor (see fig. 2(a)). Therefore, in the modified Irwin et al., the ETL (or the interfacial layer IFL2) is provided on the compact oxide layer of the n-type semiconductor and on the surface-increasing scaffold structure of the n-type semiconductor.

Regarding claim 31, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the hole transporting layer (CTL 3910) comprises one or more spiro-OMeTAD, P3HT, PCPDTBT, or inorganic p-type semiconductor ([0083]).
Irwin et al. does not disclose the p-type semiconductor is selected from NiO, CuO, CuSCN, Cul, CuGaCL, CuCrCh or CuAlCh or any combination thereof.
Snaith et al. discloses p-type semiconductors equivalent to spiro-OMeTAD, P3HT, PCPDTBT for the hole transporting layer are CuI, CuSCN, CuO (see[0337]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used CuI, CuSN, CuO taught by Snaith et al. for the hole transporting material, because International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).    

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. or modified Irwin et al. (US 2016/0013434) as applied to claim 15 above, and further in view of Hosono et al. (US 2017/0186984).
Regarding claim 29, Irwin et al. or modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the metal oxide having a crystal structure of amorphous (see [0035] and [0037]).
Irwin et al. or modified Irwin et al. does not the amorphous metal oxide layer has a thickness in the range from 10 nm to 30 nm.
Hosono et al. teaches when the thickness of metal oxide greater than or equal to 10nm, a pinhole does not tend to occur and thin film layers provided in the contact with the metal oxide do not tend to short-circuit, thus the hole blocking function of the metal oxide or the electron transport capability acts effectively and the characteristic of the device does not tend to degrade ([0074]). It is noted that 10 nm is in the claimed range of from 10 nm to 30 nm. Hosono et al. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the optoelectronic device of Irwin et al. by using amorphous metal oxide (for the at least one layer of the metal oxide in contact with the light harvesting layer) and the amorphous metal oxide having a thickness of greater than 10 nm or equal to 10 nm as taught by Hosono et al., because Irwin et al. suggests the metal oxide having crystal structure of amorphous, and Hosono et al. teaches a homogeneous film tend to be obtainable when the thin film of metal oxide is amorphous and when the thickness of metal oxide greater than or equal to 10nm, a pinhole does not tend to occur and thin film layers provided in the contact with the metal oxide do not tend to short-circuit, thus the hole blocking function of the metal oxide or the electron transport capability acts effectively and the characteristic of the device does not tend to degrade. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of from 10 nm to 30 nm of the range greater than or equal to 10 nm disclosed by Hosono et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726